DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on April 15, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on April 15, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 6 - 7, with respect to the rejection of claim(s) 1 – 5, 7, 8 – 10, 14 – 16 and 19 - 20 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.
Claims 6 and 11 are cancelled. 

Allowable Subject Matter
Claims 1 – 5 and 7 – 10 and 12 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a structure of a high voltage transistor, comprising: 
a substrate;
a gate insulating layer, disposed on the substrate;
a shallow trench isolation structure, formed in the substrate adjacent to the gate insulating layer; wherein the shallow trench isolation structure comprises a first sidewall and a second sidewall, a top portion of the first sidewall merges with a side region of the gate insulating layer, and a bottom surface of the shallow trench isolation structure is gradually decreasing in depth from the second sidewall to the first sidewall; and
a source/drain region, formed in the substrate at a side of the gate insulating layer and surrounding the shallow trench isolation structure, wherein a depth of the source/drain region below a first sidewall of the shallow trench isolation structure is greater than a depth of the source/drain region below a second sidewall of the shallow trench isolation structure 
as recited in claim 1; further,
a method for fabricating a high voltage transistor, comprising:
providing a substrate, a middle region and a peripheral region adjacent to the middle region being laid out on the substrate, wherein the step of providing the substrate comprises:

forming a gate insulating layer on the middle region on the substrate;
forming a shallow trench isolation structure on the peripheral region in the substrate and adjacent to the gate insulating layer, wherein the shallow trench isolation structure comprises a first sidewall and a second sidewall, a top portion of the first sidewall merges with a side region of the gate insulating layer, and a bottom surface of the shallow trench isolation structure is gradually decreasing in depth from the second sidewall to the first sidewall
as recited in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818